

117 HR 4818 IH: National Digital Reserve Corps Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4818IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Tony Gonzales of Texas (for himself and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to establish a National Digital Reserve Corps to help address the digital and cybersecurity needs of Executive agencies, and for other purposes.1.Short titleThis Act may be cited as the National Digital Reserve Corps Act.2.National Digital Reserve Corps(a)In generalSubpart I of part III of title 5, United States Code, is amended by adding at the end the following new chapter:103National Digital Reserve CorpsSec. 10301. Definitions. Sec. 10302. Establishment. Sec. 10303. Organization. Sec. 10304. Assignments. Sec. 10305. Reservist continuing education. Sec. 10306. Congressional reports. 10301.DefinitionsIn this chapter:(1)Active reservistThe term active reservist means a reservist holding a position to which such reservist has been appointed under section 10303(c)(2).(2)AdministratorThe term Administrator means the Administrator of the General Services Administration.(3)ProgramThe term Program means the program established under section 10302(a).(4)ReservistThe term reservist means an individual who is a member of the National Digital Reserve Corps.10302.Establishment(a)EstablishmentThere is established in the General Services Administration a program to establish, manage, and assign a reserve of individuals with relevant skills and credentials, to be know as the National Digital Reserve Corps, to help address the digital and cybersecurity needs of Executive agencies.(b)Implementation(1)GuidanceNot later than six months after the date of the enactment of this section, the Administrator shall issue guidance for the National Digital Reserve Corps, which shall include procedures for coordinating with Executive agencies to—(A)identify digital and cybersecurity needs which may be addressed by the National Digital Reserve Corps; and(B)assign active reservists to address such needs.(2)Recruitment and initial assignmentsNot later than one year after the date of the enactment of this section, the Administrator shall begin recruiting reservists and assigning active reservists under the Program.10303.Organization(a)Administration(1)In generalThe National Digital Reserve Corps shall be administered by the Administrator.(2)ResponsibilitiesIn carrying out the Program, the Administrator shall—(A)establish standards for serving as a reservist, including educational attainment, professional qualifications, and background checks;(B)ensure the standards established under subparagraph (A) are met;(C)recruit individuals to the National Digital Reserve Corps;(D)activate and deactivate reservists as necessary;(E)coordinate with Executive agencies to—(i)determine the digital and cybersecurity needs which reservists shall be assigned to address;(ii)ensure reservists have access, resources, and equipment required to address digital and cybersecurity needs which such reservists are assigned to address; and(iii)analyze potential assignments for reservists to determine outcomes, develop anticipated assignment timelines, and identify Executive agency partners;(F)ensure reservists acquire and maintain appropriate security clearances; and(G)determine what additional resources, if any, are required to successfully implement the Program.(b)National Digital Reserve Corps participation(1)Service obligation agreement(A)In generalAn individual may become a reservist only if such individual enters into a written agreement with the Administrator to become a reservist.(B)ContentsThe agreement under subparagraph (A) shall—(i)require the individual seeking to become a reservist to serve as a reservist for a three-year period, during which such individual shall serve not less then 30 days per year as an active reservist; and(ii)set forth all other the rights and obligations of the individual and the General Services Administration.(2)CompensationThe Administrator shall determine the appropriate compensation for service as a reservists, except that the annual pay for such service shall not exceed $10,000.(3)Employment protectionsThe Secretary of Labor shall prescribe such regulations as necessary to ensure the reemployment, continuation of benefits, and non-discrimination in reemployment of active reservists, provided that such regulations shall include, at a minimum, those rights and obligations set forth under chapter 43 of title 38.(4)Penalties(A)In generalA reservist that fails to accept an appointment under subsection (c)(2) or fails to carry out the duties assigned to reservist under such an appointment shall, after notice and an opportunity to be heard—(i)cease to be a reservist; and(ii)be fined an amount equal to the sum of—(I)an amount equal to the amounts, if any, paid under section 10305 with respect to such reservist, and(II)the difference between the amount of compensation such reservist would have received if the reservist completed the entire term of service as a reservist agreed to in the agreement described in paragraph (1) and the amount of compensation such reservist has received under such agreement.(B)ExceptionSubparagraph (A) shall not apply with respect to a failure of a reservist to accept an appointment under subsection (c)(2) or to carry out the duties assigned to the reservist under such an appointment if—(i)the failure was due to the death or disability of such reservist; or(ii)the Administrator determines that subparagraph (A) should not apply with respect to the failure.(c)Hiring authority(1)Corps leadershipThe Administrator may appoint, without regard to the provisions of subchapter I of chapter 33 (other than sections 3303 and 3328) of this title, qualified candidates to positions in the competitive service in the General Service Administration for which the primary duties are related to the management or administration of the National Digital Reserve Corps, as determined by the Administrator.(2)Corps reservists(A)In generalThe Administrator may appoint, without regard to the provisions of subchapter I of chapter 33 (other than sections 3303 and 3328), qualified reservists to temporary positions in the competitive service for the purpose of assigning such reservists under section 10304 and to otherwise carry out the National Digital Reserve Corps.(B)Appointment limits(i)In generalThe Administrator may not appoint an individual under this paragraph if, during the 365-day period ending on the date of such appointment, such individual has been an officer or employee of the executive or legislative branch of the United States Government, of any independent agency of the United States, or of the District of Columbia for not less than 130 days.(ii)Automatic appointment terminationThe appointment of an individual under this paragraph shall terminate upon such individual being employed as an officer or employee of the executive or legislative branch of the United States Government, of any independent agency of the United States, or of the District of Columbia for 130 days during the previous 365 days.(C)Employee statusAn individual appointed under this paragraph shall be considered a special Government employee (as such term is defined in section 202(a) of title 18).(D)Additional employeesIndividuals appointed under this paragraph shall be in addition to any employees of the General Services Administration whose duties relate to the digital or cybersecurity needs of the General Services Administration.10304.Assignments(a)In generalThe Administrator may assign active reservists to address the digital and cybersecurity needs of Executive agencies, including cybersecurity services, digital education and training, data triage, acquisition assistance, guidance on digital projects, development of technical solutions, and bridging public needs and private sector capabilities.(b)Assignment-Specific access, resources, supplies, or equipmentThe head of an Executive agency shall, to the extent practicable, provide each active reservist assigned to address a digital or cybersecurity need of such Executive agency under subsection (a) with any specialized access, resources, supplies, or equipment required to address such digital or cybersecurity need.(c)DurationAn assignment of an individual under subsection (a) shall terminate on the earlier of—(1)the date determined by the Administrator;(2)the date on which the Administrator receives notification of the decision of the head of the Executive agency, the digital or cybersecurity needs of which such individual is assigned to address under subsection (a), that such assignment should terminate; or(3)the date on which the assigned individual ceases to be an active reservist.10305.Reservist continuing education(a)In generalSubject to the availability of appropriations, the Administrator may pay for reservists to acquire training and receive continuing education, including attending conferences and seminars and obtaining certifications, that will enable reservists to more effectively meet the digital and cybersecurity needs of Executive agencies.(b)ApplicationThe Administrator shall establish a process for reservists to apply for the payment of reasonable expenses related to the training or continuing education described in subsection (a).(c)ReportNot later than one year after the date of the enactment of this section, and annually thereafter, the Administrator shall submit to Congress a report on the expenditures under this subsection.10306.Congressional reportsNot later than two years after the date of the enactment of this section, and annually thereafter, the Administrator shall submit to Congress a report on the Program, including—(1)the number of reservists;(2)a list of Executive agencies that have submitted requests for support from the National Digital Reserve Corps;(3)the nature and status of such requests; and(4)with respect to each such request to which active reservists have been assigned and for which work by the National Digital Reserve Corps has concluded, an evaluation of such work and the results of such work by—(A)the Executive agency that submitted the request; and(B)the reservists assigned to such request..(b)Clerical amendmentThe table of chapters for part III of title 5, United States Code, is amended by inserting after the item related to chapter 102 the following new item:103.National Digital Reserve Corps10303.(c)Authorization of appropriationsThere is authorized to be appropriated $30,000,000, to remain available until fiscal year 2023, to carry out the program established under section 10302(a) of title 5, United States Code, as added by this Act.